Citation Nr: 1632223	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  08-38 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2010 and August 2011 the Board remanded the issue on appeal for further development. 

In August 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) to determine the etiology of the Veteran's left shoulder disorder.  The VHA opinion was authored in October 2012 and received in November 2013. 

In a November 2014 decision, the Board denied the Veteran's claim for service connection for a left shoulder disorder.

The Veteran appealed the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Memorandum decision, the Court vacated the Board's decision and remanded this matter to the Board for development and readjudication. 

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for a left shoulder disorder.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Per the August 2013 Board remand, the Veteran underwent a VA examination in October 2013.  The October 2013 VA examiner opined that service connection was not established in relation to later left shoulder complaints and findings as there was "very little medical evidence" while the Veteran was on active duty of a left shoulder injury which was ongoing or chronic.

However, the October 2013 VA examination is inadequate.  As noted by the February 2016 Memorandum decision, the October 2013 VA examiner stated that there was "very little" medical record evidence of an active duty left shoulder injury that was ongoing or chronic.  However, the Court noted that there were 4 in-service medical reports referencing the Veteran's left shoulder disability dated July 2003, February 2004, November 2004 and an additional report in 2004.  Additionally, although the October 2013 VA examiner indicated that the earliest record referencing the Veteran's left shoulder was in November 2004, the Veteran was initially treated over a year and a half before this in July 2003 where he complained that he had been experiencing left shoulder problems for over a year.  As a result, the Court determined that the October 2013 VA examination was based on an inaccurate factual premise and therefore has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Additionally, the February 2016 Memorandum decision also noted that the October 2013 VA examination did not comply with the August 2013 remand instructions as the VA examiner failed to address whether the Veteran's currently diagnosed shoulder conditions were at least as likely as not related to his service.  Instead, the examiner made a legal conclusion that "service connection is not established", which is a determination that is to be made by the Board or a VA rating specialist and not a medical professional.  

As a result, the October 2013 examination report does not comply with the Board's August 2013 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, a new remand is also required to comply with the holding of Stegall.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a left shoulder disorder, and that further medical opinion in connection with this claim is warranted which considers the Veteran's history and contains a comprehensible, detailed and well-reasoned rationale.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that a new VA examination is needed to determine whether or not the Veteran has a current left shoulder disorder and if so, to provide an opinion to determine the nature and etiology of any current left shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, there currently is no copy of the October 2013 VA examination report or the November 2014 Board denial in Virtual VA or VBMS.  On remand, the AOJ should locate the October 2013 VA examination report and the November 2014 Board decision and associate them with the paperless claims file.

Accordingly, the case is REMANDED for the following action:

1.  Locate and re-scan the paper claims file into VBMS. If the AOJ cannot locate any Federal records requested herein, particularly the October 2013 VA examination report and November 2014 Board decision, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond. 

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of his claimed left shoulder disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a left shoulder disability is related to the Veteran's service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

In providing these opinions, the examiner must address the 4 in-service medical reports referencing the Veteran's left shoulder disability to include the July 2003 treatment record where he complained that he had been experiencing left shoulder problems for over a year.  

The examiner must provide supporting rationale for the opinions rendered, cite to the relevant evidence of record, and reconcile any contradictory evidence of record.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion based on both the evidence in the record and whether additional testing is necessary.  If such testing is necessary, the examiner identify what diagnostic studies would help resolve this question.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 
See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

